Citation Nr: 1628559	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO. 09-16 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent from August 20, 2009 to September 20, 2011, in excess of 10 percent from September 21, 2011 to March 5, 2013, and in excess of 20 percent since March 6, 2013 for rheumatoid arthritis affecting the lumbar spine (lumbar spine disability).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3. Entitlement to separate disability ratings for neurological abnormalities in the lower extremities since March 6, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to January 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

These matters were previously before the Board in August 2015 when the Board characterized the issue for the Veteran's lumbar spine disability as "[e]ntitlement to a disability rating in excess of 10 percent prior to August 20, 2009, in excess of in excess of [sic] 20 percent prior to September 21, 2011, in excess of 10 percent prior to March 6, 2013, and in excess of 20 percent since March 6, 2013 for rheumatoid arthritis affecting the lumbar spine." After a thorough review of the pertinent records in the claims file and the procedural history of this claim, the Board determines it proper to re-characterize this issue as is shown on the cover page of this decision. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2015 travel Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issue of entitlement to separate disability ratings for neurological abnormalities in the lower extremities since March 6, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From August 20, 2009 to September 20, 2011, the Veteran's lumbar spine disability was manifest with forward flexion of 50 and 70 degrees and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as diminished lumbar lordosis, discogenic spondylosis, lumbar facet syndrome, and spondylolysis, but this disability did not show any signs of forward flexion of 30 degrees or less for the thoracolumbar spine, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine. 

2. From September 21, 2011 to March 5, 2013, the Veteran's lumbar spine disability was manifest with forward flexion of at least 67 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees but this disability did not show symptoms of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.

3. Since March 2013, the Veteran's lumbar spine disability was manifest with forward flexion between 45 and 50 degrees, no muscle spasm or guarding, no additional limitation of functional ability during flare-ups, no signs of forward flexion of 30 degrees or less for the thoracolumbar spine, no favorable or unfavorable ankylosis of the entire thoracolumbar spine, and no unfavorable ankylosis of the entire spine. 

4. After affording the Veteran the benefit of the doubt, his service-connected disabilities prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 20 percent from August 20, 2009 to September 20, 2011, in excess of 10 percent from September 21, 2011 to March 5, 2013, and in excess of 20 percent since March 6, 2013 for a lumbar spine disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic code (DC) 5002-5237 (2015).

2. The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by October 2009, December 2009, and March 2014 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The January 2010, September 2011, February 2014, and February 2016 VA examiners performed in-person examinations and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claims. 

In August 2015, the Board remanded the case to ask the Veteran to identify any outstanding private treatment records, associate outstanding VA treatment records, schedule the Veteran for a VA examination for the lumbar spine disability, and issue a supplemental statement of the case (SSOC) if any benefit remained denied by the RO. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Increased Ratings for a Lumbar Spine Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015). Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1. However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal. See Fenderson v. West, 12 Vet. App. 119 (1999). That is to say, the Board must consider whether there have been times when his lumbar spine disability has been more severe than at others, and rate it accordingly.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45 (2015). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected lumbar spine disability is currently evaluated under 38 C.F.R. § 4.71a, DC 5002-5237. Hyphenated DCs are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015). 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine. Degenerative arthritis of the spine and spondylolisthesis or segmental instability are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The criteria for a 30 percent rating pertain only to the cervical spine and are therefore not applicable to the Veteran's case. A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2015). An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id.at Note (1) (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

In an August 2009 statement, the Veteran noted painful back symptoms in July 2009 and August 2009 and he stated that the pain was a nine out of a possible 10 on the pain scale. In an August 2009 claim for service connection for the lumbar spine disability, the Veteran reported that he had pain in his back and hips that was causing difficulty in sleeping, sitting, and getting through a normal day. He contended that the pain in his hips and back was a nine or 10 out of a possible 10. In a November 2009 statement, the Veteran contended that his hip and lower back symptoms were making his day-to-day living difficult and that a doctor had prescribed oxycodone to alleviate his painful symptoms. He made similar contentions in a December 2009 statement. 

In an August 2009 VA urgent care note, he was noted to be experiencing an exacerbation of back pain. In a November 2009 VA rheumatology outpatient note, the doctor noted the presence of moderate left-sided list, but questioned the presence of a spasm in the left paraspinals. The Veteran had moderate left-sided "hike" in the hemipelvis and his left buttocks was prominent, but it did not settle to the table when he was in a prone position. The doctor noted that the Veteran had local tenderness in the left buttocks and sacroiliac area. The doctor assessed the Veteran as having widespread musculoskeletal pain and a low back dysfunction. 

A September 2009 VA rheumatology outpatient note showed that in the standing position, there was no palpable lumbar spasm. The Veteran reported tenderness over the right iliac crest at the bone, which followed forward to the anterior super iliac spine. Muscle tenderness was present, but it was not notable. Range of motion testing of the lumbar spine was normal, but he reported pain when bending forward.

In a December 2009 private chiropractor progress note, the Veteran had complained of lower back pain and had a chiropractic adjustment. The chiropractor stated that the Veteran was being treated twice per week for the previous 60 to 90 days for his cervical, thoracic, and lumbar subluxation complexes. The chiropractor diagnosed him with discogenic spondylosis, lumbar facet syndrome, and severe spasms in the lumbar iliopsoas. X-ray evidence confirmed these diagnoses. 

In a December 2009 VA primary care note, the Veteran was assessed as having low back pain. 

In January 2010, the Veteran underwent a VA examination for his lumbar spine disability. He reported that his pain symptoms had existed for 18 months and that he was limited in his ability to walk because of his knees. He experienced falls due to his back. He endorsed symptoms of stiffness, spasms, decreased motion, weakness of the leg and foot, and numbness. However, he stated that he did not experience fatigue, paresthesia, bowel problems, bladder problems, or erectile dysfunction. He reported that the back pain occurred four times per week and lasted five days. He described the pain as severe, which was exacerbated by activity but alleviated with the use of oxycodone. He reported that he experienced functional impairment during flare-ups, which included difficulty bending or twisting at the waist and pain when walking. He stated that his back disability has not resulted in any incapacitation in the previous year. He said that he could cook for about five minutes, walk less than half a block, climb less than one flight of stairs, shop with difficulty, and drive for about 15 minutes before having to stop because of pain. 

Upon examination, the Veteran's posture was normal and he walked with a hesitant gait in a normal tandem. He required the use of knee braces and a cane for stability and support due to his knees and back. The examination revealed no evidence of radiating pain on movement. Muscle spasm was present but did not produce an abnormal gait. He had tenderness in the L2 to L5 area of the spine, and spinal contour was not preserved due to tenderness and guarding. He had guarding of movement, which followed spasms; however, guarding did not produce an abnormal gait. The examination did not show any weakness and his muscle tone and musculature were normal. There were negative straight leg raises on the right and left and Lasegue's sign was negative. The examiner noted no muscle atrophy in the limbs, and no ankylosis of the thoracolumbar spine.

Range of motion testing showed forward flexion of 70 degrees, extension of 20 degrees, right and left lateral flexion of 20 degrees, and right and left rotation of 30 degrees, with pain noted at those degree limits. Repetitive-use testing showed the same range of motion results and the examiner noted that there were not additional degrees of limitation noted after repetitive-use testing. The examiner also found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, but that there was symmetry of spinal motion with abnormal curves of the spine and diminished lumbar lordosis.

A neurological examination of the spine showed no sensory deficits from L1- L5 spinal segments and the sacral spine showed no sensory deficits of the sacroiliac. The modality used to test sensory function was a pin prick and there was no lumbosacral motor weakness. The right and left lower extremity reflexes revealed knee jerks of 2+ and ankle jerks of 1+. The lower extremities showed no signs of pathologic reflexes and the examination revealed normal cutaneous reflexes. The examiner determined that there were no signs of lumbar IVDS with chronic and permanent nerve root involvement. An x-ray showed good alignment throughout the lumber spine with disc spaces preserved and vertebral body height maintained. The sacroiliac joint was unremarkable and the impression was a negative lumbar spine x-ray report.

A March 2010 VA rheumatology outpatient note showed that although the Veteran reported back pain, he had full range of motion performed actively. A March 2010 VA physical medicine rehabilitation note showed that he complained of constant back pain that was worse when walking, standing, and driving for prolonged periods of time. He stated that his back achiness travelled to the left buttock and hip. Range of motion testing for the thoracolumbar spine showed 70 degrees of forward flexion, five degrees of extension, and lateral bending at 25 degrees bilaterally. The Veteran's gait was antalgic and he showed a left hip "hike." An x-ray and evaluation showed spondylolysis of the L5 spinal segment on the right and spina bifida occulta of the S1 spinal segment. The evaluator also assessed the Veteran as having low back pain that was greater on the left than the right and myofascial pain syndrome that was affecting the back/sacrum and shoulder/neck. 

In an August 2010 VA rheumatology note, the Veteran's lumbar range of motion was limited and showed forward flexion of about 50 degrees with pain in the sacroiliac joint, but extension and side bending results were normal. The Trendelenburg test was normal but local tenderness was noted in the right sacroiliac joint. Additionally, he had maximal tenderness just at the posterior spine on the lateral aspect of the bone in the substance of the gluteus maximus.

The Board has considered the Veteran's complaints of chronic pain and the requirement of having to use pain medication, but it determines that the medical evidence that shows range of motion testing and the impact of this disability on the Veteran's gait to be the most probative evidence to evaluate the Veteran's lumbar spine disability pursuant to the General Rating Formula. The evidence shows that from August 20, 2009 to September 20, 2011, the Veteran's lumbar spine disability was manifest with forward flexion of 50 and 70 degrees and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as diminished lumbar lordosis, discogenic spondylosis, lumbar facet syndrome, and spondylolysis, but this disability did not show any signs of forward flexion of 30 degrees or less for the thoracolumbar spine, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine. The Veteran's disability picture was best approximated in the August 2009 VA urgent care note, September 2009 VA rheumatology note, December 2009 private chiropractor's note, January 2010 VA examination report, the March 2010 VA rheumatology outpatient note, the August 2010 rheumatology note, and the Veteran's lay contentions during this appellate period. 

The Formula for Rating IVDS Based on Incapacitating Episodes is not applicable for the Veteran's symptoms because the Veteran reported not having any incapacitating episodes within the previous year in the January 2010 VA examination report and the examiner determined that the Veteran did not have a diagnosis of IVDS.

The Board has also considered whether separate ratings for neurological symptoms would be warranted for the Veteran's symptoms. However, the Veteran has specifically denied any bowel or bladder problems associated with his lumbar spine disability symptoms in the January 2010 VA examination report, and the record as a whole during this appellate period does not indicate that he had bowel or bladder symptoms caused by his back disability. Furthermore, this examination report showed normal knee and ankle jerks, normal cutaneous reflexes, no sensory deficits of the S1 spinal segment, and no lumbosacral motor weakness. Thus, separate ratings for neurological manifestations of the lumbar spine disability, including for any radicular or neuropathic symptoms, are not applicable here. 

The Board has also considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture because the range of motion testing conducted during the January 2010 VA examination considered the thresholds at which pain limited motion and there was no additional loss of motion noted after repetitive-use testing. 

Consequently, the preponderance of the evidence shows that a rating in excess of 20 percent for the lumbar spine disability is not warranted at any time from August 20, 2009 to September 20, 2011. The benefit-of-the-doubt rule does not apply and his claim must be denied for this appellate period. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

From September 21, 2011 to March 5, 2013, the AOJ evaluated the Veteran's lumbar spine disability as 10 percent disabling under DC 5002-5237 in large part due to the findings reported from the September 2011 VA examination. This report showed a diagnosis of lumbosacral spine strain. The Veteran's limitation in walking was due to his spine disability. He reported that he could walk 50 feet on average and that it took him 15 minutes to accomplish this task. He endorsed symptoms of falling, stiffness, fatigue, spasms, weakness in the spine and legs, and decreased motion; however, he did not experience paresthesia, numbness, bowel problems, erectile dysfunction, or bladder problems. 

The Veteran reported that his pain began two years prior and that it occurred constantly in his back and knees. He described the pain as severe and stated that it traveled all over his body. The pain was exacerbated by physical activity and alleviated by rest and oxycodone medication. The Veteran said he was able to function with medication. During flare-ups, he experienced sharp pain and limitation of motion or locking up of the joint. He was not receiving any treatment for this disability and was never hospitalized because of it. He did not have any incapacitating episodes in the previous 12 months. He reported that he did not experience any overall functional impairment from this disability. He said that he was able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower. His usual occupation was in sales, which he performed for 13 years, but he was currently unemployed and his last date of employment was in 2009.

The examiner noted that the Veteran's posture, gait, and walk were normal. He did not require any assistive devices for ambulation. An examination of the thoracolumbar spine showed no evidence of radiating pain on movement. He did not have any muscle spasms, guarding of movement, weakness, atrophy in the limbs, or ankylosis of the thoracolumbar spine. He experienced tenderness in the low back and his muscle tone and musculature were normal. The contour of his spine was preserved, but he did experience tenderness. The examination showed negative straight leg raising on the left and right and negative Lasegue's signs. 

Range of motion testing showed forward flexion of 67 degrees, extension of 25 degrees, right and left lateral flexion of 25 degrees, and right and left rotation of 25 degrees, with pain noted at those degree limits. Repetitive-use testing showed the same range of motion results and the examiner noted that there were no additional degrees of limitation noted after repetitive-use testing. The examiner also found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. There was symmetry of spinal motion with normal curves of the spine.

A neurological examination of the spine showed no sensory deficits from L1- L5 spinal segments or in the S1 spinal segment. The modality used to test sensory function was a pin prick there was no lumbosacral motor weakness. The right and left lower extremity reflexes revealed knee jerks of 2+ and ankle jerks of 2+. The lower extremities showed no signs of pathologic reflexes and the examination revealed normal cutaneous reflexes. The examiner determined that there were no signs of lumbar IVDS with chronic and permanent nerve root involvement. An x-ray showed that the lumbar spine was within normal limits. 

The Veteran complained of daily pain in the low back in a May 2012 VA rheumatology note. In an October 2012 VA rheumatology note he was noted to have improvement in joint pain following Enbrel shots. He was more active than usual. His pain pattern included joint pain with daytime activity that he felt in the sacroiliac joint, as well as other areas of his body. An evaluation of his musculoskeletal system showed that his back had normal posture while standing and there was no obvious swelling. His range of motion was not unusual, but he reported pain at the sacroiliac areas on both sides and he was locally tender at the posterior super iliac spine on the left. 

Similarly, in a January 2013 VA rheumatology note, he again complained of low back pain. An evaluation of the musculoskeletal system showed that in a standing position, the Veteran's lumbar lordosis had increased and he appeared to have tight hips in the flexors, but no warmth or swelling. Range of motion testing showed full range of motion with complaints of pain in the right sacroiliac area while doing extension, right-sided bending, and left-sided bending. He had local tenderness at the sacroiliac sulcus, the posterior super iliac spine, and up to the top of the hip bone along the inside rim. 

For the period from September 21, 2011 to March 5, 2013, the preponderance of the evidence shows that a rating in excess of 10 percent for the lumbar spine disorder is not approximated. Specifically, the medical evidence from this period, including the September 2011 VA examination report, and VA treatment records from May 2012, October 2012, and January 2013 showed complaints of pain and tenderness. The Veteran's forward flexion was at least 67 degrees, his combined range of motion of the thoracolumbar spine was greater than 120 degrees, and there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. While the January 2013 VA rheumatology note showed that the Veteran's lumbar lordosis had increased, there is no indication that this was the result of a spasm or guarding. Moreover, the range of motion results from this treatment note showed full range of motion but with complaints of pain. The medical evidence during this appellate period showed no signs of forward flexion of 60 degrees or less for the thoracolumbar spine, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine. 

The Formula for Rating IVDS Based on Incapacitating Episodes is not applicable for the Veteran's symptoms because the Veteran reported not having any incapacitating episodes within the previous year in the September 2011 VA examination report and the examiner determined that the Veteran did not have a diagnosis of IVDS. 

The Board also considered whether separate ratings for neurological symptoms would be warranted for the Veteran's symptoms. However, the Veteran denied any bowel or bladder problems associated with his lumbar spine disability symptoms in the September 2011 VA examination report, and the record as a whole during this appellate period does not indicate that he had bowel or bladder caused by his back disability. Furthermore, this examination report showed normal knee and ankle jerks, normal cutaneous reflexes, no sensory deficits of the S1 spinal segment, and no lumbosacral motor weakness. Thus, separate ratings for neurological manifestations of the lumbar spine disability, including for any radicular or neuropathic symptoms, are not applicable for this period. 

The Board has also considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture because the range of motion testing conducted during the September 2011 VA examination considered the points at which pain limited motion and there was no additional loss of motion noted after repetitive-use testing. 

Accordingly, the preponderance of the evidence shows that a rating in excess of 10 percent for the lumbar spine disability is not warranted at any time from September 21, 2011 to March 5, 2013. The benefit-of-the-doubt rule does not apply and his claim must be denied for this appellate period. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

By an August 2014 decision, the AOJ increased the Veteran's rating for the lumbar back disability to 20 percent disabling effective March 6, 2013, the date the Veteran filed an increased rating claim for his disability. 

In an October 2013 VA rheumatology note, he complained of back and hip pain. A previous magnetic resonance imaging (MRI) scan of the lumbar spine showed mild degeneration of the L4-L5 disc but no evidence of sacroiliitis. A physical evaluation showed that in a standing position he had a slight forward bend at the waist, and prominent buttocks that suggested hip flexor tightness. Forward flexion was normal, right side bending was normal, left side bending hurt at the right trunk and the hip bone. Extension aggravated the middle lumbar spine but was unimpaired. He had focal tenderness in the prone position and more tenderness over the right trochanter, but less tenderness over the posterior super iliac spine and ischial tuberosity. However, he did not have any muscle tenderness. 

In a February 2014 VA examination report, the Veteran was noted to have chronic daily back pain that required the use of oxycodone, meloxicam, and Enbrel medication. He reported stiffness and muscle spasms in the back. Flare-ups limited his physical activities, including walking and standing. Range of motion testing showed forward flexion of 50 degrees, extension of 25 degrees, right and left lateral flexion of 30 degrees, and right and left rotation of 30 degrees, with pain noted at those degree limits. Repetitive-use testing showed the same range of motion results and the examiner noted that there were no additional degrees of limitation noted after repetitive-use testing. The Veteran's back showed less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing. However, the Veteran's symptoms did not include guarding, muscle spasm, localized tenderness, or pain to palpation. Muscle strength testing showed active movement against some resistance (4/5) for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension. He did not have any muscle atrophy. His reflex and sensory examinations showed normal results. Straight leg raising tests were negative for the left and right and he did not have any symptoms of radiculopathy or any other neurologic abnormalities. The examiner noted that he did not have IVDS of the thoracolumbar spine and that he did not use any assistive devices to ambulate. The examiner also noted that the Veteran experienced contributing factors of pain, weakness, fatigability and/or incoordination, but these factors did not result in additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.

A March 2015 VA narcotic medical plan note showed that the Veteran was continuing to use oxycodone for his pain symptoms. An April 2015 VA rheumatology outpatient note showed that a work-up for spondyloarthropathy was unremarkable and that the Veteran was currently on medication for his musculoskeletal symptoms. 

During an April 2015 Board hearing, the Veteran testified that he was taking four-to-six oxycodone tablets per day for his symptoms. He also testified that he had radiculopathy and shooting pains down the back of his legs. He reported that he could not perform strenuous activities on certain days because of the effects of his medication. Although he testified that his back pain was severe enough to stay in bed, he stated that no doctor had prescribed bed-rest for his back symptoms. He testified that he had frequent bowel and bladder accidents/incontinence due to his back. He stated that he had back spasms, aches, and shooting pains after 15 to 20 minutes of sitting. He testified that he could stand for about 10 minutes at his desk before he started feeling tingling and sharp pain in his knee. He was limited in his ability to lift anything above 20 or 25 pounds, and he said that he could not bend far. 

The February 2016 VA examination report showed a diagnosis of lumbar degenerative joint disease (DJD). The Veteran's current symptoms included stiffness, sharp pains in the lower and middle back, tightness, pain in the buttocks down to both legs and knees, difficulty walking and bending, a single episode of fecal incontinence during a flare-up of back pain, and a single episode of urinary incontinence during a flare-up of back pain. He reported that his back flared-up three times per week and that the severity of his flare-ups were between 8.5 and 9 out of a possible 10. He reported that he was experiencing a flare-up during the examination. He described his pain as moderate, intermittent, and constant. He described tingling, burning, and numbness sensations as moderate. He was receiving acupuncture treatment for the back symptoms. He did not require the use of an assistive device for the back. This disability impacted his employment duties by not allowing him to stand or walk for long periods. 

Range of motion testing showed forward flexion of 45 degrees, extension of zero degrees, right lateral flexion of 20 degrees, left lateral flexion of 30 degrees, and right and left lateral rotation of 30 degrees. The examiner noted that the Veteran did not have pain during the range of motion testing. There was no evidence of pain with weight bearing or an localized tenderness or pain on palpation. There was no additional loss of function or range of motion after three repetitions. The Veteran did not have muscle spasms, guarding, ankylosis, or muscle atrophy. Muscle strength testing, reflex testing, and sensory testing showed normal results. Straight leg raises were negative for the left and right. 

The examiner noted that the Veteran's spine condition was better characterized as DJD of the lumbar and thoracic spine. His rheumatologists, who had treated the Veteran over 10 years, had not made a definitive diagnosis of rheumatoid arthritis. The Veteran's back symptoms and signs were more consistent with more common osteoarthritis of the spine. The examiner found that a single subjective episode of fecal incontinence and urinary incontinence did not meet the clinical criteria for a neurological residual resulting from his back disability. The examiner also noted that the Veteran did not have any other residuals of a lumbar spine disability, including but not limited to urinary and bowel incontinence. 

Since March 6, 2013, the preponderance of the evidence shows that a rating in excess of 20 percent for the lumbar spine disorder is not approximated. Specifically, the medical evidence from this period, including the February 2014 and February 2016 VA examination reports, VA treatment records from October 2013 and March 2015, and the Veteran's lay statements during the April 2015 Board hearing showed complaints of pain, tenderness, use of medication, and limited motion and function of the thoracolumbar spine. This evidence showed the Veteran's lumbar spine disability was manifest with forward flexion between 45 and 50 degrees, no muscle spasm or guarding, no additional limitation of functional ability during flare-ups, no signs of forward flexion of 30 degrees or less for the thoracolumbar spine, no favorable or unfavorable ankylosis of the entire thoracolumbar spine, and no unfavorable ankylosis of the entire spine. 

The Formula for Rating IVDS Based on Incapacitating Episodes is not applicable for the Veteran's symptoms because the medical evidence, including the February 2014 and February 2016 VA examinations, did not document the presence of IVDS. While the Veteran testified during the April 2015 Board hearing that he took to bed during some flare-ups, he also testified that no doctor had prescribed bed rest for his back symptoms; thus, he had not experienced any incapacitating episodes for his lumbar spine disability. 

The Board has considered whether separate ratings for bladder or bowel problems would be warranted for the Veteran's back disability. While the Veteran testified during the April 2015 hearing that he had frequent bowel and bladder incontinence, he told the February 2016 VA examiner that he had a single episode of bowel incontinence and a single episode of bladder incontinence. The examiner concluded that a single subjective episode of fecal incontinence and urinary incontinence did not meet the clinical criteria for neurological residuals resulting from his back disability. The other lay and medical evidence is silent as to complaints of or treatment for bowel or bladder incontinence during this appellate period. Thus, the preponderance of the evidence is against assignment of separate ratings for bladder or bowel neurological manifestations of the lumbar spine disability. 

The Board has also considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria. While the Veteran reported flare-ups during this time period, the February 2014 VA examiner indicated that pain, weakness, fatigability and/or incoordination did not result in additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time. Similarly, the Veteran was experiencing a flare-up during the February 2016 VA examination; thus, the symptoms and range of motion testing results garnered during his examination are a reflection of symptomatology experienced during flare-ups. The Board determines that a higher rating is not warranted for the Veteran's disability picture because the range of motion testing conducted during the February 2014 and February 2016 VA examinations considered the points at which pain limited motion and there was no additional loss of motion noted after repetitive-use testing or during flare-ups. 

Accordingly, the evidence shows that a rating in excess of 20 percent for the lumbar spine disability is not warranted at any time since March 6, 2013. The benefit-of-the-doubt rule does not apply and his claim must be denied for this appellate period. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's lumbar spine disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). This disability's symptoms resulted in mainly subjective complaints of pain and limited motion. Moreover, the Deluca and Mitchell factors, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 4.71a, DC 5002 contemplate pain, the loss of function, weakness, fatigability, flare-ups, and the presence of arthritis. Thus, he did not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran also has other service-connected conditions. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has also considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the disability on appeal; however, it determines that entitlements to any additional SMCs are not warranted at this time. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350(i) (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


TDIU

The Veteran alleges that his service-connected back and bilateral knee disabilities prevent him from working. 
 
TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2015). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives compensation for left and right knee instability, left and right knee limitation of motion, and a lumbar spine disability. The combined disability rating for these disabilities is 60 percent and they affect a single body system, i.e., the musculoskeletal system. The Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. Thus, the remaining question to be answered is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In a March 2013 application for a TDIU, the Veteran indicated that he last worked full-time in 2009 or 2010. He indicated that he became too disabled to work in 2010 or 2011. He previously worked as a salesperson at a sporting goods store and a convenience store. His highest level of education achieved was three years of college. 

A May 2013 reply from a previous employer showed that he last worked as a part-time sales cashier at the sporting goods store in October 2007. 

The claims file contains numerous VA treatment records in which doctors addressed the Veteran's ability to work due to his service-connected disabilities. Specifically, the February 2014 VA examiner determined that the Veteran's knees impacted his ability to work by limiting his employability to a sedentary occupation. The examiner stated that he should avoid kneeling, squatting, ladders, and working on his knees. Likewise, this examiner determined that the Veteran's back disability limited his employability to a sedentary occupation and that he should avoid lifting. However, this examiner did not provide an opinion as to the collective impact that his knees and back symptoms have on his ability to work. 

The February 2016 VA examiner also determined that the Veteran's back disability impacted his ability to work by not allowing him to stand or walk for long periods. The examiner noted that the Veteran's medical treatment records documented multiple complaints of back pain over the years. The examiner opined that based on review of available records, medical literature review, and a clinical evaluation of the Veteran, it was less likely as not that the Veteran's service-connected lumbosacral and thoracic spine DJD and bilateral knee disabilities currently rendered him unable to secure and maintain substantially gainful employment. The examiner explained that although the Veteran's back and bilateral knee disabilities would prevent him from physically active employment, there was currently no impairment due to these conditions that impacted sedentary employment.

During the April 2015 Board hearing, the Veteran testified that he worked for 13 years in sales. He stated that he could sit for 15 to 20 minutes before he started to have back spasms, aches, and shooting pains down his legs. He testified that his knees started to act up immediately if he had to adjust in his seat. He stated that he could stand for 10 minutes before starting to feel tingling and sharp pain in his knees. He was only able to lift 20 to 25 pounds and he could not bend far. He testified that he had sleeping problems due to his back and knees. Chronic pain and sleep impairment caused the Veteran to have an irritable mood, which resulted in tension with his coworkers. He also testified that the use of pain medication for his back and knees caused him to miss days of work, which had an adverse impact on his ability to get and maintain a job. He testified that he wore two knee braces and used two canes to ambulate. During the hearing, the Veteran needed to adjust his position because of discomfort. 

The Board has considered the opinions of the February 2014 and February 2016 VA examiners that the Veteran is not precluded from securing or following sedentary employment due to his service-connected disabilities. However, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

After affording the Veteran the benefit of the doubt, his service-connected disabilities prevent him from securing or following gainful employment. Specifically, the Board finds the Veteran's testimony regarding the severity and interplay of his knees and back disabilities to be highly probative as to his ability to work in a sedentary environment. The Veteran testified that he was able to stand for only 10 minutes and to sit for 15 to 20 minutes before his symptoms presented. He also testified that his pain medication, sleep impairment, and chronic pain impaired his ability to work. Moreover, the February 2014 VA examiner did not consider the collective impact of all of the Veteran's service-connected disabilities on his ability to work.

Given these reasons, and after resolving all doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevent him from being able to secure or follow gainful employment. Thus, the claim of entitlement to will be granted. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

A disability rating in excess of 20 percent from August 20, 2009 to September 20, 2011, in excess of 10 percent from September 21, 2011 to March 5, 2013, and in excess of 20 percent since March 6, 2013 for a lumbar spine disability is denied.

A TDIU is granted. 


REMAND

During the February 2016 VA examination, the Veteran complained of moderate radicular intermittent pain, paresthesias and/or dysesthesias, and numbness. However, the examiner determined that although the Veteran reported subjective radicular symptoms, there was no objective evidence of radiculopathy in his lower extremities. The General Rating Schedule for Diseases of the Peripheral Nerves allows disability ratings to be assigned for incomplete paralysis of a nerve based on wholly sensory or subjective symptomatology. See 38 C.F.R. § 4.124a (2015). The Board must remand the issue of entitlement to separate disability ratings for neurological abnormalities in the lower extremities since March 6, 2013 to clarify which nerves were involved in the Veteran's subjective complaints of intermittent pain, paresthesias and/or dysesthesias, and numbness from the February 2016 VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, RETURN THE FILE TO THE FEBRUARY 2016 VA EXAMINER AND request that he re-review the file and respond to the below inquiries regarding the Veteran's lower extremities neurological symptoms. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and degree of severity of any current neurological symptoms in the lower extremities. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the February 2016 physical examination, and sound medical principles, the VA examiner should:

Identify and specify the affected bilateral lower extremity nerve(s) involved in the Veteran's subjective complaints of symptoms of moderate radicular intermittent pain, paresthesias and/or dysesthesias, and numbness noted in the February 2016 VA examination report. 

The examiner must review and discuss the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*July 2014 VA physical therapy consultation showing subjective complaints of radicular pain in the left foot and intermittent tingling in the knees and legs. 

*April 2015 Board hearing testimony in which the Veteran complained of tingling and sharp pain in his knee after standing for 10 minutes, and he endorsed symptoms of radiculopathy and shooting pains down the back of his legs. 

*May 2015 VA physical therapy consultation note showing that the Veteran had significant lower extremity neural tension that caused lower extremity numbness/tingling, which the physical therapist concluded was likely related to a history of lumbar derangement. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the claim of entitlement to separate disability ratings for neurological abnormalities in the lower extremities on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


